Judge Crenshaw
delivered the opinión of the Court.
None of the counts in the declaration are in decut; they are all in assumpsit. It was therefore unnecessary to aver a scienter. As to the bill of Exceptions—The bill of sale if not proved to have been made by mistake, or to be fraudulent, is conclusive as to the right of property, and the circumstances accompanying the sale. The warranty of title expressed, is an exclusion of all other warranties not expressed, and conclusive that the defendants did not warrant the qualities or soundness of the slave. The parol evidence going to prove that Wren and Glover both sold the slave, was adapted to mislead the Jury, and inadmissible in this action. If the declaration had been in decut, it would have been proper evidence, because decut being in the nature of. a tort, Wren would have been as liable therefor as Glover, though the property of the slave was in Glover only. It is the unanimous opinion of the Court that the judgment be reversed..
Judge Sajfold not sitting.